Case 1:19-cv-00255-JMS-KJM Document1 Filed 05/16/19 Page1of1i3 PagelD#:1

FILED IN THE
UNITED STATES DISTRICT COURT
DISTRICT OF HAWAII

ce MAY 16 2019
at \9 o'clock and \A min. M

IN THE UNITED STATES DISTRICT COURT SUE BEITIA, CLERK =)

OR 1G] N A lL FOR THE DISTRICT OF HAWAII TF svsyn,
ARLENE M. ESTACION
Plaintiff(s) COMPLAINT FOR A CIVIL CASE

caseno, CV19 00255 JMSkyM

 

VS.

Jury Trial: aA es LJ No

KAUMANA DRIVE PARTNERS, LLC dba
LEGACY HILO REHABILITATION &
NURSING CENTER, ANDRE HURST &
BENJAMIN MEEKER

Defendant(s)
Case 1:19-cv-00255-JMS-KJM Document1 Filed 05/16/19 Page2of13 PagelID#: 2

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name Aluw M. (ii

 

 

 

 

 

 

 

 

 

 

 

 

Street Address Dah r_ WNOeNANd St-
City and County Lo, AWA,
State and Zip Code Apa

 

 

 

 

Telephone Number SOY- 04 2 - 2 Op
E-mail Address (whe ne Cone a) yal 0p. fd

B. The Defendant(s)

 

 

 

 

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. 1

Name tna aiyethue, Le 0 loa

 

 

 

 

 

 

 

 

 

 

Job-or-Fitte lo Rehnalailitrhon “ Wa (one
(if known) .

Street Address i 2 Yom. Drv)

City and County tawair

 

 

 

State and Zip Code ‘f it Abad
Telephone Number BO¢- “ ¢- O10 O

E-mail Address

 

 

 

 

 

(if known)
Defendant No. 2
Name And th yak
Job or Title OW Ver
(if known)

 

City and County

Street Address $0 Neptune Av MW {
Case 1:19-cv-00255-JMS-KJM Document1 Filed 05/16/19 Page3of13 PagelID#: 3

State and Zip Code (a bctova i H9 goog
Telephone Number ‘| Nob, $8 “b D1 U [Te 0- Uod- 8 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E-mail Address
(if known)
Defendant No. 3
Name Ben —itinn f olor
Job or Title Owner 4 A oy
(if known) '
Street Address | y i Howe vow Q \ Fg
City and County ‘avy 9) y )\e4 0) AW AtY
State and Zip Code COW OY VA, 4 AOI . (
Telephone Number u 7 b bl) WdY f b0-"1 0-400
E-mail Address mwa Senor law. tom
(if known)

Defendant No. 4

Name

Job or Title

(if known)

Street Address
City and County
State and Zip Code

 

 

 

 

 

Telephone Number

E-mail Address
(if known)

 

 

I. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case. In a diversity of citizenship case, no defendant may be a citizen of the same State
as any plaintiff.
Case 1:19-cv-00255-JMS-KJM Document1 Filed 05/16/19 Page4of13 PagelD#:4

What A

Federal question w Diversity of citizenship

asis for federal court jurisdiction? (check all that apply)

Fill out the paragraphs in this section that apply to this case.

A.

If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United
States Constitution that are at issue in this case.

 

 

Sattion ile a) he Sa Shad hoo (98.3 (24
YG lode eon (9a) (2). (

 

If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)

a.

If the plaintiff is an individual

The plaintiff, (name) Ht ne ve Eefavon is a citizen of

the State of (name) Halal

If the plaintiff is a corporation

The plaintiff, (name) , is incorporated
under the laws of the State of (name) ,
and has its principal place of business in the State of (name)

 

 

 

(If more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff.)

2. The Defendant(s) wy Mtieled fagu

a.

If the defendant is an individual

 

 

The defendant, (name) , 18 a citizen of
the State of (name) . Or is a citizen of
(foreign nation)

 
Case 1:19-cv-00255-JMS-KJM Document1 Filed 05/16/19 Page5of13 PagelID#:5

b. If the defendant is a corporation

The defendant, (name) , is
incorporated under the laws of the State of (name)

, and has its principal place of
business in the State of (name) . Oris
incorporated under the laws of (foreign nation)

, and has its principal place of
business in (name)

 

(If more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional
defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant
owes or the amount at stake—is more than $75,000, not counting interest

and casts of court, because (explain): : } nth hg y
COME NSGION damage nf weet 7% he
Api AOI. M ‘Botatinn elthed agpox alte
tor te id oll ep lunant pongh te qcedal alecaes v, ig
ewotond! diese §morral dbkbee, * tkmplity :pnitive damare

Ii. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiff's rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach
additional pages if needed.

Sa _Hached at QIU

 

 

 

 
Case 1:19-cv-00255-JMS-KJM Document1 Filed 05/16/19 Page6of13 PagelID#: 6

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to

“3 or punitive money ages.
we thohid  Yaqe 1
rod

 

 

 

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: hy | lly ; aol"

Signature of Plaintiff

Printed Name of Plaintiff hy \ie- uy . Ena CAN

—_—————Y

 

B. For Attorneys

Date of signing: 20

 
Case 1:19-cv-00255-JMS-KJM Document1 Filed 05/16/19 Page 7of13 PagelID#: 7

Il. Basic for Jurisdiction
B. If the Basis for Jurisdiction Is Diversity of Citizenship
2. The Defendant(s)
a. Ifthe defendant is an individual
The defendant, Andre Hurst, is a citizen of the State of California.

The defendant, Benjamin Meeker, is a citizen of the State of California.

b. Ifthe defendant is a corporation

The defendant, Kaumana Drive Partners, LLC dba Legacy Hilo Rehabilitation &
Nursing Center is incorporated in the State of Washington with its managing
officers located in California.
Case 1:19-cv-00255-JMS-KJM Document1 Filed 05/16/19 Page 8of13 PagelID#: 8

Ill. Statement of Claim:
Facts Common to all Claims

Plaintiff, Arlene Plaintiff, Arlene Estacion began her employment at Legacy Hilo Rehabilitation
& Nursing Center (the “Company”) on June 1, 2016 as Human Resources Director.

Based upon information and belief, Defendant, Benjamin Mecker is an owner/officer of the
Company. At all relevant times, Defendant, Benjamin Meeker was involved in the oversight of
the Company’s payroll.

Defendant Andre Defendant, is an owner/officer of the Company. At all relevant times,
Defendant Andre Hurst was responsible for the day-to-day management of the Company.
Johnalyn K. Rodrigues Nosaka was the Administrator of the Company and reported directly to
Defendant, Andre Hurst.

Plaintiff, Arlene Estacion reported to Ms. Nosaka on a day-to-day basis. However, Plaintiff,
Arlene Estacion had reporting obligations to Defendant, Andre Hurst as well. From time to time,
Defendant, Andre Hurst directly requested Plaintiff, Arlene Estacion to perform various tasks
instead of making the request through Ms. Nosaka.

Plaintiff, Arlene Estacion performed her duties at the Company in a diligent and professional
manner. During her employment at the Company, Plaintiff, Arlene Estacion had no performance
issues and did not receive any disciplinary actions or write-ups. Plaintiff, Arlene Estacion’s
performance evaluations consistently rated her performance as excellent.

In or about June 2017, Ms. Nosaka, with the approval of Defendant Andre Hurst, also assigned
Plaintiff, Arlene Estacion as Compliance Officer at the Company. As Compliance Officer, she
was responsible for planning, implementation, and maintenance of the corporate-wide
compliance program at the Company.

On or about December 15, 2017, during a staff meeting, Defendant, Andre Defendant, Andre
Hurst gave Plaintiff, Arlene Estacion additional responsibilities in the business office, which
included managing all facility deposits, resident trust funds, petty cash, writing of facility checks
and other duties as assigned by Defendant, Andre Hurst. On or about March 23, 2018,
Defendant, Andre Hurst informed all management at the Company via email that Plaintiff,
Arlene Estacion, was also the Business Office Manager.

In or about late March 2018, in her capacity as Human Resources Director at the Company,
Plaintiff, Arlene Estacion received a call from the Jose Reyna, Wage and Hour Investigator from
the U.S. Department of Labor, Wage and Hour Division (“WHD”), informing her that the WHD
would be conducting an investigation of the Company. To that end, in or about early April 2018,
Plaintiff, Arlene Estacion received a letter via e-mail from Reyna indicating that the WHD would
be conducting an investigation on April 27, 2018 at the Company to determine the Company’s
compliance with the Fair Labor Standards Act (“FLSA”). Plaintiff, Arlene Estacion forwarded
the letter to Defendants, Andre Hurst, Benjamin Meeker and Robert Pumphrey (the Company’s
accountant of R. Pumphrey & Associates, LLC of Strongsville, OHIO), and Ms. Nosaka.
Case 1:19-cv-00255-JMS-KJM Document1 Filed 05/16/19 Page9of13 PagelID# 9

On Friday, April 27, 2018, Mr. Reyna conducted the WHD investigation at the Company. As
Human Resources Director, Plaintiff, Arlene Estacion participated in the investigation and
responded to the questions asked by Mr. Reyna. Specifically, Plaintiff, Arlene Estacion
informed Mr. Reyna that each Tuesday prior to the Friday payday, all department heads were
summoned to the Conference room regarding the department’s overtime and were directed by
Defendant, Andre Hurst to “shave” overtime even though the employee worked it. For example,
if an individual worked 30.82 hours, the .82 would be shaved off.

Mr. Reyna also requested additional payroll information from Plaintiff, Arlene Estacion, which
she indicated she would provide on Monday or Tuesday the following week.

Mr. Reyna assured Plaintiff, Arlene Estacion that she would be protected because she had
explained what had happened and that there were laws against retaliation.

On Sunday, April 29, 2018, Plaintiff, Arlene Estacion, the Company wrongfully terminated
Plaintiff, Arlene Estacion’s employment for pretextual and defamatory reasons. The Company
falsely asserted that Plaintiff, Arlene Estacion had instructed employees to lie during a
compliance investigation, acted insubordinately, and had poor performance.

Although Plaintiff, Arlene Estacion had not violated any company policies or done anything
wrong, Plaintiff, Arlene Estacion was terminated in retaliation for her participation in the WHD
investigation on Friday, April 27, 2018.

Even after Plaintiff, Arlene Estacion’s termination, Defendant, Andre Hurst told several
employees at the Company that Plaintiff, Arlene Estacion was a “thief” and that she had
“embezzled money from Legacy.”

First Cause of Action - Retaliation in Violation of the Fair Labor Standards Act Section 15(a)(3)

(29 U.S. Code Section 215(a)(3))

As alleged herein and in violation of the FLSA Section 15(a)(3), Defendants, and each of them,
among other things, wrongfully terminated Plaintiff, Arlene Estacion’s employment. Plaintiff,

Arlene Estacion’s protected activities as alleged herein, were motivating factors in Defendants’
retaliatory decision to terminate Plaintiff, Arlene Estacion’s employment.

By the aforesaid acts of Defendants, and each of them, Plaintiff, Arlene Estacion has been
directly caused to suffer actual damages including, but not limited to, substantial losses in
earnings, other employment benefits, and future earning capacity, and other pecuniary loss not

_ presently ascertained, in an amount according to proof at the time of trial. As a further direct and
legal result of the acts and conduct of Defendants, and each of them, Plaintiff, Arlene Estacion
has been caused to and did suffer and continues to suffer severe emotional and mental distress,
anguish, humiliation, embarrassment, fright, sleeplessness, mental and physical pain, discomfort
and anxiety, all to her damage in an amount ‘according to proof at the time of trial. Plaintiff,
Arlene Estacion has been generally damaged in an amount within the jurisdictional limits of this
Court.
Case 1:19-cv-00255-JMS-KJM Document1 Filed 05/16/19 Page 10o0f13 PagelD#: 10

Plaintiff, Arlene Estacion is informed and believes and thereon alleges that Defendants, and each
of them, by engaging in the aforementioned acts and/or in authorizing and/or ratifying such acts,
engaged in willful, malicious, intentional, oppressive, fraudulent and despicable conduct, and
acted in willful and conscious disregard of the rights, welfare and safety of Plaintiff, Arlene
Estacion thereby justifying the award of punitive and exemplary damages in an amount
according to proof at the time of trial.

Second Cause of Action -Retaliation in Violation of the Hawaii Whistleblower’s Protection Act
(Hawaii Revised Statutes Section 378-62 et seg.)

As alleged herein and in violation of the Hawaii Whistleblower’s Protection Act, Defendants,
and each of them, among other things, wrongfully terminated Plaintiff, Arlene Estacion’s
employment. Plaintiff, Arlene Estacion’s protected activities as alleged herein, were motivating
factors in Defendants’ retaliatory decision to terminate Plaintiff, Arlene Estacion’s employment.

By the aforesaid acts of Defendants, and each of them, Plaintiff, Arlene Estacion has been
directly caused to suffer actual damages including, but not limited to, substantial losses in
earnings, other employment benefits, and future earning capacity, and other pecuniary loss not
presently ascertained, in an amount according to proof at the time of trial. As a further direct and
legal result of the acts and conduct of Defendants, and each of them, Plaintiff, Arlene Estacion
has been caused to and did suffer and continues to suffer severe emotional and mental distress, _
anguish, humiliation, embarrassment, fright, sleeplessness, mental and physical pain, discomfort
and anxiety, all to her damage in an amount ‘according to proof at the time of trial. Plaintiff,
Arlene Estacion has been generally damaged in an amount within the jurisdictional limits of this
Court.

Plaintiff, Arlene Estacion is informed and believes and thereon alleges that Defendants, and each
of them, by engaging in the aforementioned acts and/or in authorizing and/or ratifying such acts,
engaged in willful, malicious, intentional, oppressive, fraudulent and despicable conduct, and
acted in willful and conscious disregard of the rights, welfare and safety of Plaintiff, Arlene
Estacion thereby justifying the award of punitive and exemplary damages in an amount
according to proof at the time of trial.

Third Cause of Action - Wrongful Termination in Violation of Public Policy

As set forth herein, Defendants, and each of them, among other things, terminated Plaintiff,
Arlene Estacion’s employment and engaged in other adverse actions against her. In taking such
actions, Defendants were motivated, in whole or in part, by Plaintiff, Arlene Estacion’s protected
participation in a governmental investigation.

By reason of the aforementioned acts and conduct, Defendants, and each of them, violated the
fundamental public policies of the State of Hawaii and other statutes and regulations. Such
fundamental public policies prohibit employers from retaliating against employees for engaging
in protected activity,

By the aforesaid acts of Defendants, and each of them, Plaintiff, Arlene Estacion has been
directly caused to suffer actual damages including, but not limited to, substantial losses in
earnings, other employment benefits, and future earning capacity, and other pecuniary loss not
presently ascertained, in an amount according to proof at the time of trial.

10
Case 1:19-cv-00255-JMS-KJM Document1 Filed 05/16/19 Page11lof13 PagelD#:11

As a further direct and legal result of the acts and conduct of Defendants, and each of them,
Plaintiff, Arlene Estacion has been caused to and did suffer and continues to suffer severe
emotional and mental distress, anguish, humiliation, embarrassment, fright, sleeplessness, mental
and physical pain, discomfort and anxiety, all to her damage in an amount ‘according to proof at
the time of trial. Plaintiff, Arlene Estacion has been generally damaged in an amount within the
jurisdictional limits of this Court.

Plaintiff, Arlene Estacion is informed and believes and thereon alleges that Defendants, and each
of them, by engaging in the aforementioned acts and/or in authorizing and/or ratifying such acts,
engaged in willful, malicious, intentional, oppressive, fraudulent and despicable conduct, and
acted in willful and conscious disregard of the rights, welfare and safety of Plaintiff, Arlene
Estacion thereby justifying the award of punitive and exemplary damages in an amount
according to proof at the time of trial.

Fourth Cause of Action — Intentional Infliction of Emotional Distress

The conduct of Defendants, and each of them, as set forth above was so extreme and outrageous
that it exceeded the boundaries of a decent society and lies outside of the compensation bargain.
Said conduct was intended to cause severe emotional distress, or was done in conscious
disregard of the probability of causing severe emotional distress.

As a direct and legal result of the acts and conduct of Defendants, and each of them, as aforesaid,
Plaintiff, Arlene Estacion has been caused to and did suffer and continues to suffer severe
emotional and mental distress, anguish, humiliation, embarrassment, fright, mental and physical
pain, discomfort and anxiety. Plaintiff, Arlene Estacion does not know at this time the exact
duration or permanence of said injuries, but is informed and believes, and thereon alleges, that
some if not all of the injuries are reasonably certain to be permanent in character.

Plaintiff, Arlene Estacion has been generally damaged in an amount within the jurisdictional
limits of this Court.

Plaintiff, Arlene Estacion is informed and believes and thereon alleges that Defendants, and each
of them, by engaging in the aforementioned acts and/or in authorizing and/or ratifying such acts,
engaged in willful, malicious, intentional, oppressive, fraudulent and despicable conduct, and
acted in willful and conscious disregard of the rights, welfare and safety of Plaintiff, Arlene
Estacion thereby justifying the award of punitive and exemplary damages in an amount

according to proof at the time of trial.

Fifth Cause of Action - Defamation

Plaintiff, Arlene Estacion is informed and believes and thereon alleges that Defendants, and each
of them, spoke to others, including employees, other managers and/or supervisors, and others,
and made defamatory statements with respect to Plaintiff, Arlene Estacion, which were false and
known by Defendants at all times to be false. The false published statements include but are not
limited to statements that Plaintiff, Arlene Estacion was a thief, she had instructed employees to
lie in investigations, and that she embezzled money from the Company.

11
Case 1:19-cv-00255-JMS-KJM Document1 Filed 05/16/19 Page12o0f13 PagelD#: 12

Plaintiff, Arlene Estacion also is informed and believes, and thereon alleges, that she has and will
in the future seek employment, during which time she will have to explain why she left her
employment with Defendants. Plaintiff, Arlene Estacion will then have to relate to these
prospective employers Defendants' false, pretextual bases for her termination. Plaintiff, Arlene
Estacion is informed and believes, and thereon alleges, that prospective employers will interpret
the reasons given by Defendants, and each of them, for her termination to mean that Plaintiff,
Arlene Estacion is untruthful, incompetent, inferior and generally unfit for employment.

Plaintiff, Arlene Estacion is informed and believes and on that basis alleges that Defendants, and
each of them, made these communications intentionally, willfully and maliciously to interfere
with Plaintiff, Arlene Estacion's employment.

As a direct and legal result of the defamatory statements made by Defendants and each of them,
as alleged herein, Plaintiff, Arlene Estacion has suffered injury to her business and professional
reputation, and further has suffered and continues to suffer embarrassment, humiliation and
anguish all to her damage in an amount according to proof at the time of trial.

By the aforesaid acts and omissions of Defendants, and each of them, Plaintiff, Arlene Estacion
has been directly and legally caused to suffer actual damages including, but not limited to, loss of
earnings, reliance damages, costs of suit and other pecuniary loss not presently ascertained, in an
amount according to proof at the time of trial.

AS a proximate result of the wrongful conduct of Defendants, and each of them, Plaintiff, Arlene
Estacion has suffered and continues to suffer severe emotional and mental distress, anguish,
humiliation, embarrassment, fright, shock, mental and physical pain, discomfort and anxiety.
Plaintiff, Arlene Estacion does not know at this time the exact duration or permanence of said
injuries, but are informed and believe and thereon allege that some if not all of the injuries are
reasonably certain to be permanent in character.

Plaintiff, Arlene Estacion is informed and believes and thereon alleges that the Defendants, and
each of them, by engaging in the aforementioned acts and/or in authorizing and/or ratifying such
acts, engaged in willful, malicious, intentional, oppressive, fraudulent and despicable conduct,
and acted in willful and conscious disregard of the rights, welfare and safety of Plaintiff, Arlene
Estacion thereby justifying the aware of punitive and exemplary damages in an amount to be
determined at trial.

12
Case 1:19-cv-00255-JMS-KJM Document1 Filed 05/16/19 Page130f13 PagelD#: 13

IV. Relief

Plaintiff, Arlene Estacion requests judgment be entered in her favor and against Defendants, and
each of them, and for the following relief against Defendants, and each of them, as follows:

1. For compensatory and general damages in an amount within the jurisdictional limits
of the Court;

2. For special damages in an amount within the jurisdictional limits of this Court
according to proof for Plaintiff, Arlene Estacion's loss of past and future earnings,
loss of benefits, loss of job security and all damages flowing therefrom;

3. For all general and special damages to compensate Plaintiff, Arlene Estacion for any
past and future medical expenses and suffering and related damages;

4, For money judgment for physical pain, injury, anguish and distress, as the same have
resulted from the emotional stress and distress;

5. For exemplary or punitive damages, as allowed by law;

6. For liquidated damages, as allowed by law;

7. Prejudgment and post-judgment interest as available by law;
8. For costs of suit incurred herein; and

9. For such other and further relief as the Court may deem just and proper.

13
